
	

113 S2471 IS: Medical Bankruptcy Fairness Act of 2014
U.S. Senate
2014-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2471
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2014
			Mr. Whitehouse (for himself and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 11 of the United States Code to provide bankruptcy protections for medically
			 distressed debtors, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Medical Bankruptcy Fairness Act of 2014.
		
			2.
			Definitions
			
				(a)
				In
			 general
				Section 101 of title
			 11, United States Code, is amended—
				
					(1)
					by inserting after
			 paragraph (39A) the following:
					
						
							(39B)
							The term
				medical debt means any debt incurred voluntarily or involuntarily—(A)as a result of the diagnosis, cure, mitigation, or treatment of injury, deformity, or disease of an
			 individual; or(B)for services performed by a medical professional in the prevention of disease or illness of an
			 individual.
							
							(39C)
							The term medically distressed
				debtor means—(A)a debtor who, during
				the 3 years before the date of the filing of the petition—
								
									(i)
									incurred or paid aggregate medical debts for the
				debtor, a dependent of the debtor, or a nondependent parent,
			 grandparent, sibling, child, grandchild, or spouse of the debtor that were
			 not paid by any
			 third-party
				payor and were greater than the lesser of—
									
										(I)
										10
				percent of the debtor’s adjusted gross income (as such term is
			 defined in
				section 62 of the Internal Revenue Code of 1986); or
									
										(II)
										$10,000;
									
									(ii)
									did not receive domestic support obligations, or had a spouse or dependent who did not receive
			 domestic support obligations, of at least $10,000 due to a medical issue
			 of the person obligated to pay that would cause the obligor to meet the
			 requirements under clause (i) or (iii), if the obligor was a debtor in a
			 case under this title; or
									(iii)
									experienced a change in employment status that resulted in a reduction in wages, salaries,
			 commissions, or work hours or resulted in unemployment due to—(I)an injury, deformity, or disease of the debtor; or(II)care for an injured, deformed, or ill dependent or nondependent parent, grandparent, sibling,
			 child, grandchild, or spouse of the debtor; or(B)a debtor who is the spouse of a debtor described in subparagraph (A)..
				
				(b)
				Conforming
			 amendments
				Section 104 of title 11, United States Code, is amended—(1)in subsection (a), by inserting
			 101(39C)(A), after 101(19)(A),; and(2)in subsection (b), by inserting
			 101(39C)(A), after 101(19)(A),.
				
			3.
			Exemptions
			
				(a)
				Exempt
			 property
				Section 522 of title 11, United States Code, is
			 amended by adding at the end the following:
				
						(r)
						(1)If a medically distressed debtor exempts property listed in subsection (b)(2), the debtor
			 may, in lieu of the exemption provided under subsection (d)(1), elect to
			 exempt the debtor's aggregate interest, not to exceed $250,000 in value,
			 in property described in paragraph (3) of this subsection.(2)If a medically distressed debtor exempts property listed in subsection (b)(3) and the
			 exemption provided under applicable law specifically for the kind of
			 property described in paragraph (3) is for less than $250,000 in value,
			 the debtor may elect to exempt the debtor's aggregate interest, not to
			 exceed $250,000 in value, in any such property.(3)The property described in this paragraph is—(A)real property or personal property that the debtor or a dependent of the debtor uses as a
			 residence;(B)a cooperative that owns property that the debtor or a dependent of the debtor uses as a residence;
			 or(C)a burial plot for the debtor or a dependent of the debtor..
			
				(b)
				Conforming
			 amendments
				Section 104 of title 11, United States Code, is amended—(1)in subsection (a), by inserting 522(r), after
			 522(q),; and(2)in subsection (b), by inserting 522(r), after
			 522(q),.
				
			4.
			Waiver of administrative requirements(a)Case under chapter 7
				Section 707(b) of title 11, United States Code, is amended by adding at the end the following:
				
					
						(8)
						Paragraph (2) does not apply in any case in which the debtor is a medically distressed debtor.
					.(b)Case under chapter 13Section 1325(b)(1) of title 11, United States Code, is amended—(1)in subparagraph (A), by striking or at the end;
				(2)in subparagraph (B), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(C)the debtor is a medically distressed debtor..
			5.
			Credit
			 counselingSection 109(h)(4)
			 of title 11, United States Code, is amended by inserting a medically
			 distressed debtor or after apply with respect to.6.Student loan undue hardshipSection 523(a)(8) of title 11, United States Code, is amended by inserting the debtor is a medically distressed debtor or before excepting.
			7.
			Attestation by
			 debtor
			Section 521 of title 11, United States Code, is amended by adding at the end the following:(k)If the debtor seeks relief as a medically distressed debtor, the debtor shall file a statement of
			 medical expenses relevant to the determination of whether the debtor is a
			 medically distressed debtor, which statement shall declare under penalty
			 of perjury that such medical expenses were not incurred for the purpose of
			 bringing the debtor within the meaning of the term medically distressed
			 debtor..
			8.
			Effective date;
			 application of amendments
			
				(a)
				Effective
			 date
				Except as provided in subsection (b), this Act and the
			 amendments made by this Act shall take effect on the date of enactment
			 of
			 this Act.
			
				(b)
				Application of
			 amendments
				The amendments made by this Act shall apply only with
			 respect to cases commenced under title 11, United States Code, on or
			 after
			 the date of enactment of this Act.
			
